





Exhibit 10.2




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (“Agreement”), dated October 6, 2011, is made
by and between LEFT BEHIND GAMES INC., a Nevada corporation (“Company”), and
SOUTHRIDGE PARTNERS II LP, a Delaware limited partnership (the “Investor”).




RECITALS




WHEREAS, upon the terms and subject to the conditions of the Equity Purchase
Agreement (“Purchase Agreement”), between the Investor and the Company, dated
October 6, 2011, the Company has agreed to issue and sell to the Investor shares
(the “Put Shares”) of its common stock, par value $0.001 per share (the “Common
Stock”), from time to time for an aggregate investment price of up to Ten
Million Dollars ($10,000,000) (the “Registrable Securities”); and




WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, “Securities Act”), and applicable
state securities laws with respect to the Registrable Securities;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:




1.

Definitions.




(a)

As used in this Agreement, the following terms shall have the following meaning:




(i)

“Agreement” shall mean this Registration Rights Agreement.




(ii)

“Claims” has the meaning set forth in Section 6(a) to this Agreement.




(iii)

“Common Stock” has the meaning set forth in the recitals to this Agreement.




(iv)

“Company” has the meaning set forth in the preamble to this Agreement.




(v)

“EDGAR” means the SEC's Electronic Data Gathering, Analysis and Retrieval
System.  




(vi)

“Exchange Act” has the meaning set forth in Section 3(h)(i) to this Agreement.




(vii)

“FINRA” has the meaning set forth in Section 3(h)(i) to this Agreement.





1







--------------------------------------------------------------------------------

                             







(viii)

“Indemnified Persons” has the meaning set forth in Section 6(a) to this
Agreement.




(ix)

“Investor” has the meaning set forth in the preamble to this Agreement.




(x)

“Nasdaq” has the meaning set forth in Section 3(h)(i) to this Agreement.




(xi)

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.




(xii)

“Put Shares” has the meaning set forth in the recitals to this Agreement.




(xiii)

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement by the SEC.




(xiv)

“Registrable Securities” has the meaning set forth in the recitals to this
Agreement.




(xv)

“Registration Default” has the meaning set forth in Section 3(g) to this
Agreement.




(xvi)

“Registration Period” has the meaning set forth in Section 3(a) to this
Agreement.




(xvii)

“Registration Statement” means the Company’s registration statement on Form S-1,
or any similar registration statement of the Company filed with SEC under the
Securities Act with respect to the Registrable Securities.




(xviii)

“Rule 144” has the meaning set forth in Section 8 to this Agreement.




(xix)

“Rule 144 Certificate” has the meaning set forth in Section 8(d)(i) to this
Agreement.




(xx)

“Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for offering securities on a delayed or continuous basis.




(xxi)

“SEC” means the United States Securities and Exchange Commission.




(xxii)

“Securities Act” has the meaning set forth in the recitals to this Agreement.




(xxiii)

“Securities Being Sold” has the meaning set forth in Section 8(d)(i) to this
Agreement.





2







--------------------------------------------------------------------------------










(xxiv)

“Subscription Date” means the date of this Agreement.




(xxv)

“Violations” has the meaning set forth in Section 6(a) to this Agreement.




(b)

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.




2.

[RESERVED]




3.

Obligation of the Company.  In connection with the registration of the
Registrable Securities, the Company shall do each of the following:




(a)

Prepare promptly, and file with the SEC, using commercially reasonable efforts,
a Registration Statement to include up to but not more than the maximum number
 of Registrable Securities allowable pursuant to Rule 415, and thereafter use
all commercially reasonable efforts to cause such Registration Statement
relating to the Registrable Securities to become effective within five (5)
business days after notice from the Securities and Exchange Commission that such
Registration Statement may be declared effective, and keep the Registration
Statement effective at all times until the earliest of (i) the date that is
three months after the completion of the last Closing Date under the Purchase
Agreement, (ii) the date when the Investor may sell all Registrable Securities
under Rule 144 without volume limitations, or (iii) the date the Investor no
longer owns any of the Registrable Securities (collectively, the “Registration
Period”), which Registration Statement (including any amendments or supplements,
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;




(b)

Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by the
Registration Statement until the expiration of the Registration Period.




(c)

With respect to the Registrable Securities, permit counsel designated by
Investor to review the Registration Statement and all amendments and supplements
thereto a reasonable period of time (but not less than two (2) business days)
prior to their filing with the SEC, and not file any document in a form to which
such counsel reasonably objects.




(d)

 As promptly as practicable after becoming aware of the following facts, the
Company shall notify Investor and Investor’s legal counsel identified to the
Company and (if requested by any such person) confirm such notice in writing no
later than one (1) business day after: (i): (A) when a prospectus or any
prospectus supplement or post-effective amendment to the Registration Statement
is filed; (B) with respect to the Registration Statement or any post-effective
amendment, when the same has become effective; (ii) the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
proceedings for that purpose; and (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose.





3







--------------------------------------------------------------------------------

                             







(e)

Unless available to the Investor without charge through EDGAR, the SEC's website
or the Company's website, furnish to Investor,  promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company, one (1) copy of the Registration Statement, each preliminary prospectus
and the prospectus, and each amendment or supplement thereto;




(f)

Use all commercially reasonable  efforts to (i) register and/or qualify the
Registrable Securities covered by the Registration Statement under such other
securities or blue sky laws of such jurisdictions as the Investor may reasonably
request and in which significant volumes of shares of Common Stock are traded,
(ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period, (iii) take such other actions as may be
necessary to maintain such registrations and qualification in effect at all
times during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions: provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (B) subject itself to general taxation in any such
jurisdiction, (C) file a general consent to service of process in any such
jurisdiction, (D) provide any undertakings that cause more than nominal expense
or burden to the Company or (E) make any change in its charter or by-laws or any
then existing contracts, which in each case the Board of Directors of the
Company determines to be contrary to the best interests of the Company and its
stockholders;




(g)

As promptly as practicable after becoming aware of such event, notify the
Investor of the happening of any event of which the Company has knowledge, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (“Registration Default”), and promptly prepare a supplement or
amendment to the Registration Statement or other appropriate filing with the SEC
to correct such untrue statement or omission, and take any other commercially
reasonable steps to cure the Registration Default, and, unless available to the
Investor without charge through EDGAR, the SEC's website or the Company's
website, deliver a number of copies of such supplement or amendment to the
Investor as the Investor may reasonably request.  




(h)

[INTENTIONALLY OMITTED];





4







--------------------------------------------------------------------------------










(i)

Use its commercially reasonable efforts, if eligible, either to (i) cause all
the Registrable Securities covered by the Registration Statement to be listed on
a national securities exchange and on each additional national securities
exchange on which securities of the same class or series issued by the Company
are then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) secure designation of all
the Registrable Securities covered by the Registration Statement as a National
Association of Securities Dealers Automated Quotations System (“Nasdaq”)
security within the meaning of Rule 11Aa2-1 of the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the quotation of the
Registrable Securities on the Nasdaq Capital Market; or if, despite the
Company’s commercially reasonable efforts to satisfy the preceding clause (i) or
(ii), the Company is unsuccessful in doing so, to use its commercially
reasonable efforts to secure authorization of the Financial Industry Regulatory
Authority (“FINRA”) and quotation for such Registrable Securities on the
over-the-counter bulletin board and/or OTC Markets Group, Inc. OTCQB market,
without limiting the generality of the foregoing;




(j)

Cause the Company’s current transfer agent, Columbia Stock Transfer, or
successor transfer agent to act as the transfer agent for the Registrable
Securities not later than the Subscription Date under the Purchase Agreement;




(k)

Cooperate with the Investor to facilitate the timely preparation and delivery of
certificates for the Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts as the case may be, as the
Investor may reasonably request and registration in such names as the Investor
may request; and, within five (5) business days after a Registration Statement
which includes Registrable Securities is ordered effective by the SEC, the
Company shall deliver, and shall cause legal counsel selected by the Company to
deliver, to the transfer agent for the Registrable Securities (with copies to
the Investor) an appropriate instruction and opinion of such counsel, if so
required by the Company’s transfer agent; and




(l)

Take all other commercially reasonable actions necessary to expedite and
facilitate distribution to the Investor of the Registrable Securities pursuant
to the Registration Statement.




4.

Obligations of the Investor.  In connection with the registration of the
Registrable Securities, the Investor shall have the following obligations;




(a)

It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall timely furnish to the Company
such information regarding itself, its principals, the Registrable Securities
held by it, and the intended method of disposition of the Registrable Securities
held by it, as shall be reasonably required by the Company and/or SEC to effect
the registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request, including, but not limited to, assisting the Company, to the extent
necessary, in responding to comments and questions from the SEC regarding the
Registration Statement as well as assist the Company in its preparation and
filing of any and all necessary state “blue sky” filings and Form D with the SEC
to the extent such filings require the participation of the Investor.  

 





5







--------------------------------------------------------------------------------

                             







(b)

The Investor by such Investor’s acceptance of the Registrable Securities agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement, and
any amendment or supplement thereto, hereunder; and




(c)

The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(d)(ii) or (iii) or
3(g) above, the Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Investor receives the copies of the supplemented or amended
prospectus contemplated by Section 3(d)(ii) or (iii) or 3(g) and, if so directed
by the Company, the Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.




5.

Expenses of Registration.

All reasonable expenses incurred in connection with registrations, filings or
qualifications pursuant to Section 3, including, without limitation, all
registration, listing, and qualifications fees, printers and accounting fees,
the fees and disbursements of counsel for the Company shall be borne by the
Company.  




6.

Indemnification.        After Registrable Securities are included in a
Registration Statement under this Agreement:




(a)

To the extent permitted by law, the Company will indemnify and hold harmless,
the Investor, the directors, if any, of such Investor, the officers, if any, of
such Investor, each person, if any, who controls the Investor within the meaning
of the Securities Act or the Exchange Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities or reasonable expenses (joint
or several) incurred (collectively, “Claims”) to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any post-effective amendment thereof or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law (the matters in the foregoing clauses (i)
through (iii) being collectively referred to as  “Violations”).  Subject to
Section 6(b) hereof, the Company shall reimburse the Investor, promptly as such
reasonable expenses are incurred and are due and payable, for any reasonable
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.   Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a) shall not (i) apply to any Claims arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 3(b)
hereof; (ii) with respect to any preliminary prospectus, inure to the benefit of
any such person from whom the person asserting any such Claim purchased the
Registrable Securities that are the subject thereof (or to the benefit of any
person controlling such person) if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected in the prospectus, as
then amended or supplemented, if such prospectus was timely made available by
the Company pursuant to Section 3(b) hereof; (iii) be available to the extent
such Claim is based on a failure of the Investor to deliver or cause to be
delivered the prospectus made available by the Company; or (iv) apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the  Company, which consent shall not be unreasonably





6







--------------------------------------------------------------------------------







withheld.  The Investor will indemnify the Company, its officers, directors and
agents (including legal counsel) against any claims arising out of or based upon
a Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company, by or on behalf of the Investor, expressly
for use in connection with the preparation of the Registration Statement,
subject to such limitations and conditions set forth in the previous sentence.  




(b)

Promptly after receipt by an Indemnified Person under this Section 6 of notice
of the commencement of any action (including any governmental action), such
Indemnified Person shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person, as the case may be; provided,
however, that an Indemnified Person shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding.  In such event, the Company shall pay for only
one separate legal counsel for the Investor selected by the Investor.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnified Person under this Section 6, except to
the extent that the indemnifying party is prejudiced in its ability to defend
such action.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.




7.

Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that (a) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.




8.

Reports under Exchange Act.  With a view to making available to the Investor the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the SEC that may at any time permit the Investor to sell
securities of the Company to the public without registration (“Rule 144”), the
Company agrees to use its commercially reasonable efforts to:




(a)

make and keep public information available, as those terms are understood and
defined in Rule 144;




(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act for so long as the Company remains subject
to such requirements, and the filing of such reports is required for sales under
Rule 144;




(c)

furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) unless available to the Investor without charge through
EDGAR, the SEC's website or the Company's website, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration; and





7







--------------------------------------------------------------------------------

                             







(d)

at the request of any Investor of Registrable Securities, give its transfer
agent instructions (supported by an opinion of Company counsel, if required or
requested by the transfer agent) to the effect that, upon the transfer agent’s
receipt from such Investor of:




(i) a certificate (a “Rule 144 Certificate”) certifying (A) that such Investor
has held the shares of Registrable Securities which the Investor proposes to
sell (the “Securities Being Sold”) for a period of not less than (1) year and
(B) as to such other matters as may be appropriate in accordance with Rule 144
under the Securities Act, and




(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the initial Investor’s counsel shall be deemed acceptable if such
opinion is not given by Company counsel) that, based on the Rule 144
Certificate, Securities Being Sold  may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,




the transfer agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the transfer agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor).   If the transfer agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.




9.

Miscellaneous.




(a)

Registered Owners.  A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.




(b)

Rights Cumulative; Waivers.  The rights of each of the parties under this
Agreement are cumulative.  The rights of each of the parties hereunder shall not
be capable of being waived or varied other than by an express waiver or
variation in writing.  Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right.  Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right.  No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.




(c)

Benefit; Successors Bound.  This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights, and benefits hereof, shall be
binding upon, and shall inure to the benefit of, the undersigned parties and
their successors.




(d)

Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof.  There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement and in the other documentation relating to the
transactions contemplated by this Agreement.  Any such negotiations, promises,
or understandings shall not be used to interpret or constitute this Agreement.





8







--------------------------------------------------------------------------------










(e)

Amendment.  Any provision of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Investor.  Any amendment or waiver affected in accordance with this Section
9 shall be binding upon the Company.




(f)

Severability.  Each part of this Agreement is intended to be severable.  In the
event that any provision of this Agreement is found by any court or other
authority of competent jurisdiction to be illegal or unenforceable, such
provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Agreement shall continue in full
force and effect.




(g)

Notices.  Notices required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given when personally delivered
(by hand, by courier, by telephone line facsimile transmission, receipt
confirmed, email or other means) or sent by certified mail, return receipt
requested, properly addressed and with proper postage pre-paid (i) if to the
Company, at its executive office and (ii) if to the Investor, at the address set
forth under its name in the Purchase Agreement, with a copy to its designated
attorney, or at such other address as each such party furnishes by notice given
in accordance with this Section 9(g), and shall be effective, when personally
delivered, upon receipt and, when so sent by certified mail, five (5) business
days after deposit with the United States Postal Service.




(h)

Governing Law.   This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law. Each of the Company and Investor hereby submit
to the exclusive jurisdiction of the United States Federal and state courts
located in New York with respect to any dispute arising under this Agreement,
the agreements entered into in connection herewith or the transactions
contemplated hereby or thereby.       




(i)

Consents.  The person signing this Agreement on behalf of each party hereby
represents and warrants that he has the necessary power, consent and authority
to execute and deliver this Agreement on behalf of that party.




(j)

Further Assurances.  In addition to the instruments and documents to be made,
executed and delivered pursuant to this Agreement, the parties hereto agree to
make, execute and deliver or cause to be made, executed and delivered, to the
requesting party such other instruments and to take such other actions as the
requesting party may reasonably require to carry out the terms of this Agreement
and the transactions contemplated hereby.




(k)

Section Headings.  The Section headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




(l)

Construction.  Unless the context otherwise requires, when used herein, the
singular shall be deemed to include the plural, the plural shall be deemed to
include each of the singular, and pronouns of one or no gender shall be deemed
to include the equivalent pronoun of the other or no gender.




(m)

Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by email of a .pdf or
telephone line facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.  A facsimile transmission
or email of a .pdf of this signed Agreement shall be legal and binding on all
parties hereto.




[SIGNATURES ON FOLLOWING PAGE]





9







--------------------------------------------------------------------------------

                             




[SIGNATURE PAGE]










IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.







COMPANY:

 

 

 

 

 

 

LEFT BEHIND GAMES INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Troy Lyndon

 

 

Name: Troy Lyndon

 

 

Title: Chief Executive Officer, Chief Financial Officer, President and Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

SOUTHRIDGE PARTNERS II LP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Hicks

 

 

Name: Stephen Hicks

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 













 








10





